DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 12/28/2020.  Claims 1-26 are originally presented in the application.  Applicant’s election without traverse of claims 1-8 in the reply filed on 12/28/2020 is acknowledged.  As a result, claims 1-8 are examined on the merits hereinbelow.

Information Disclosure Statement
The information disclosure statements filed 06/18/2020 and 12/01/2010 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  They have been considered and placed in the application file.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou et al. (US 2018/0206174) (hereinafter “Zhou”).

claim 1, in accordance with Zhou reference entirety, Zhou teaches a method of wireless communication performed by a first wireless station (STA) comprising at least a first transceiver and a second transceiver respectively associated with a first band and a second band (para [0006] and thereinafter, it is disclosed a method of wireless communication having operating environment in a manner as stated in this preamble), the method comprising: 
transmitting a first frame in said first band, wherein said first frame is under a block acknowledgement agreement (paras [0045], [0051]-[0053], [0056], and [0071], example of teaching in disclosing that STA 115 may be transmitted across multiple parallel communication links in that multi-link aggregation may be packet-based (same TID) or flow-based (different TID), or hybrid of flow based and packet-based aggregation is implemented/employed to include the employment of block acknowledgement.  Or Fig. 20; step 2020 and para [0178]);  
scheduling a first plurality of frames for transmission (paras [0045], [0051]-[0053], [0056], and [0071], example of teaching in disclosing that during the multi-link session, a first set of packets may be sent via a first wireless link and a second set of packets may be sent via a second wireless link);  
during transmission of said first frame, selecting a first next frame from said first plurality of frames for transmission in said second band, wherein said selecting comprises, responsive to a determination that a reordering buffer is unavailable, selecting a frame with a different traffic identifier (TID) than said first frame as said first next frame (paras [0045], [0051]-[0053], [0056], and [0071], example of teaching in disclosing that reordering required for packet-based aggregation (same TID), but not needed for flow-based aggregation (different TID).  Pertaining to the claimed limitation of “reordering buffer is unavailable”, it is construed to correspond to the disclosure of “failed (A)MSDU may be retransmitted” further disclosed in para [0085] and thereinafter); and 
transmitting said first next frame in said second band (paras [0045], [0051]-[0053], [0056], and [0071]. Or Fig. 20; step 2025 and para [0179]: “At 2025 the STA 115 or an AP 105 or any of the wireless devices described herein may transmit a second set of data units of the plurality of data units to the second wireless device over a second wireless link of the plurality of wireless links”).  
Regarding claim 2, in addition to features recited in base claim 1 (see rationales discussed above), Zhou also discloses transmitting a second frame in said first band (para [0051]: “Multi-link aggregation” and “multiple communication links”), wherein said second frame is under a block acknowledgement agreement (para [0056]: “block acknowledgements (Bas) may be sent in response to multi-link transmission”); scheduling a second plurality of frames for transmission; during transmission of said second frame, selecting a second next frame from said second plurality of frames for transmission in said second band (paras [0045], [0051]-[0053], [0056], and [0071]. Or Fig. 20; step 2025 and para [0179]: “At 2025 the STA 115 or an AP 105 or any of the wireless devices described herein may transmit a second set of data units of the plurality of data units to the second wireless device over a second wireless link of the plurality of wireless links”) , wherein said selecting comprises, responsive to a determination that said reordering buffer is available (paras [0045], [0051]-[0053], [0056], and [0071], example of teaching in disclosing that reordering required for packet-based aggregation (same TID), but not needed for flow-based aggregation (different TID).  Pertaining to the claimed limitation of “reordering buffer is unavailable”, it is construed to correspond to the disclosure of “failed (A)MSDU may be retransmitted” further disclosed in para [0085] and thereinafter), selecting a frame with a same traffic identifier (TID) as said second frame as said second next frame; and transmitting said second next frame in said second band (paras [0045], [0051]-[0053], [0056]-[0057], and [0071]: size of MPDUs and block acknowledgement agreement between the transmitting device and the receiving device are disclosed thereinafter in maintaining a sliding window during the transmission).
 Regarding claim 3, in addition to features recited in base claim 1 (see rationales discussed above), Zhou also discloses transmitting an add block acknowledgement (ADDBA) request frame comprising multi-band information elements that specify: a plurality of TIDs of multiple frames; and a band corresponding to each of said plurality of TIDs (paras [0045], [0051]-[0053], [0056]-[0057], and [0071]:  add BA (ADDBA) request and procedure is also disclosed thereinafter to include same TID for packet-based aggregation and second TID for flow-based aggregation).

Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, considered individually or in combination, appears to fail transmitting a third frame in said first band;  scheduling a third plurality of frames for transmission;  during transmission of said third frame, selecting a third next frame from said third plurality of frames for transmission in said second band, wherein said selecting comprises, responsive to a determination that said third frame is under no block acknowledgement agreement, selecting a frame with a different traffic identifier (TID) than said third frame as said third next frame; and transmitting said third next frame in said second band,” as recited in claim 4; “transmitting a fourth frame in said first band, wherein said fourth frame is under no block acknowledgement agreement; scheduling a fourth plurality of frames for transmission;  during transmission of said fourth frame, selecting a fourth next frame from said fourth plurality of frames for transmission in said second band, wherein said selecting comprises, responsive to a determination that said fourth frame has no further retry, selecting a frame with a same traffic identifier (TID) as said fourth frame as said fourth next frame, wherein a transmission end time of said fourth next frame is not earlier than a transmission end time of said fourth frame;  and transmitting said fourth next frame in said second band,” as recited in claim 5; “transmitting a fifth frame in said first band, wherein said fifth frame is under no block acknowledgement agreement;  scheduling a fifth plurality of frames for transmission;  during transmission of said fifth frame, selecting a fifth next frame from said fifth plurality of frames for transmission in said second band, wherein said selecting comprises, responsive to a determination that said fifth frame has a following entry, selecting a frame with a same traffic identifier (TID) as said fifth frame as said fifth next frame; and transmitting said fifth next frame in said second band,” as recited in claims 6-7; and “transmitting a fragmented frame of a sixth frame in said first band; scheduling a sixth plurality of frames for transmission;  during transmission of said fragmented frame, selecting a sixth next frame from said sixth plurality of frames for transmission in said second band, wherein said selecting comprises selecting from a remaining fragment frame of said sixth frame as said next frame;  and transmitting said sixth next frame in said second band,” as recited in claim 8 and structurally and functionally interconnected in a manner as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Adachi et al. (US 8,345,588).
Ptasinski et al. (US 8,473,732).
Cordeiro et al. (US 8,599,813).
Pitchaiah (US 2017/0055300).
Seok (US 2017/0048048). 
Merlin et al. (US 2018/0205502).
Liu et al. (US 2019/0342916).
Huang et al. (US 2019/0364555).
Huang et al. (US 2019/0335454).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164.  The examiner can normally be reached on 7:00AM-3:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax 





/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        February 22, 2021